Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/22 has been entered.
 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Olivia Block on 02/25/2022.
The application has been amended as follows: 

29. (Currently Amended) A bottle rack, comprising:
, a back surface opposite from the front surface, a left edge, and a right edge opposite from the left edge; and
(b) support bars cantilevered from the panel and extending from the front surface, wherein each of the support bars comprises a linear bottle supporting portion that is inclined a first support bar from the support bars and a second support bar from [[of]] the support bars [[can]] are configured to support a bottle while forcing the bottle against the front surface,
(c) wherein at least one of the first support bar and the second support bar[[s]] comprises a panel end and the panel comprises at least one support bar groove that frictionally retains the panel end of the at least one of the first support bar and the second support bar[[s]], [[and]] wherein the at least one support bar groove extends continuously from [[a]] the left [[side]] edge of the panel to [[a]] the right edge [[side]] of the panel, and at least a portion of the at least one support bar groove is angled at the acute angle formed by the linear bottle supporting portion of the at least one of the first support bar and the second support bar relative to the front surface;

(d) wherein the first support bar and the second support bar[[s]] are horizontally and vertically offset from each other such that, in use, first support bar[[s]] is positioned to support a body of the bottle and second support bar[[s]] is positioned to support a neck of the 


Cancel claim 30. 

31.-32. (Canceled)

33. (Currently Amended) The bottle rack of claim 29, wherein the panel end of the at least one of the first support bar and the second support bar forms a non-interlocking joint with at least one support bar groove.

34. (Currently Amended) The bottle rack of claim 33, wherein, when in use,  the non- interlocking joint permits the at least one of the first support bar[[s]] and the second support bar  to be pulled out of the at least one support bar groove by having the panel end of the at least one of the first support bar and the second support bar cross from behind the front surface of the panel to in front of the front surface of the panel.

at least one support bar groove has a cross-section, when viewed along a depth of the at least one support bar groove, that is a parallelogram.

36. (Currently Amended) The bottle rack of claim 29, wherein the at least one support bar groove has a cross-section, when viewed along a depth of the at least one support bar groove, that is a right trapezoid.

Cancel claim 37. 

38. (Currently Amended)  The bottle rack of claim 29, wherein the panel end of the at least one of the first support bar and the second support bar is linear and aligned with the linear bottle supporting portion of the at least one of the first support bar[[s]] and the second support bar.

Cancel claims 39-40. 

41. (Currently Amended) The bottle rack of claim 29, wherein [[the]] each linear bottle supporting portion is at least 7 inches long.

in combination with wine bottles, wherein each of the wine bottles is up to [[a]] 750 mL and has a body diameter of up to 3½ inches; and at least two of the wine bottles are supported on the first support bar and the second support bar 

Cancel claims 43-44. 

45. (Currently Amended) The bottle rack of claim 29, wherein the at least one support bar groove is configured to permit[[s]] the at least one of the first support bar and the second support bar[[s]] to be removed from the panel by sliding the at least one of the first support bar and the second support bar[[s]] along the at least one support bar groove and out of the at least one support bar groove via either the left [[side]] edge of the panel or the right [[side]] edge of the panel.

46. (Currently Amended) The bottle rack of claim 29, wherein the panel end of the at least one of the first support bar and the second support bar comprises a fastener bore 

47. (Currently Amended) The bottle rack of claim 46, further comprising at least one support bar fastener configured to extend into the fastener bore of the at least one of the first support bar and the second support bar for fastening the at least one of the first support bar and the second support bar[[s]] to the panel.

Cancel claim 48. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/           Examiner, Art Unit 3631